                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

 ABEL P. REYES,                                   1:16-cv-00586-DAD-JLT (PC)
                       Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
 v.                                               AD TESTIFICANDUM TO TRANSPORT
                                                  ABEL P. REYES, CDCR NO. P55763

 M. FLORES, et al.,                               DATE: December 3, 2019
                       Defendants.                TIME: 1:00 p.m.

        Abel P. Reyes, CDCR # P55763, the plaintiff in this case and a necessary participant in
court proceedings on December 3, 2019, is confined at California Men’s Colony, Colony Drive,
San Luis Obispo, California, in the custody of the Warden. In order to secure the inmate's
attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate before District Judge Dale A. Drozd in Courtroom 5, 7th Floor,
of the United States Courthouse located at 2500 Tulare Street, Fresno, California, on December
3, 2019, at 1:00 p.m.

                          ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to participate in court proceedings
before the United States District Court at the time and place above, and from day to day until
completion of the proceedings or as ordered by the court; and thereafter to return the inmate to
the above institution.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California Men’s Colony

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

      Dated:   October 16, 2019                          /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
